Citation Nr: 1545384	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board and remanded for additional development in January 2014, September 2014 and June 2015.  For the reasons discussed below, the Board finds that there has been substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot, did not manifest in active service or within one year thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

A bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101,1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the claim, a letter dated in February 2012 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded an August 2015 medical examination to obtain an opinion as to whether any foot disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The August 2015 examination was completed in compliance with the mandates of the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that he has a bilateral foot condition due to cold exposure in service.  For the reasons that follow, the Board finds that service connection is not warranted.

In a January 2014 VA examination, the examiner found the Veteran had arthralgia or other pain of the left and right feet.  The left foot had osteoarthritis.  Therefore, the Veteran has a current foot disability.

The Board has considered whether there is a nexus between the Veteran's current foot disability and service.  A January 1951 pre-induction examination report reflects that the Veteran had pes planus and a callous right foot, symptomatic.  No callosities were noted in the left foot.  Callosities of the Veteran's left feet were not noted in his January 1951 pre-induction examination report.  Therefore, he is presumed to have been sound on entry.  A June 1951 Disposition Board Proceedings record noted that the Veteran had callosities, bilateral, painful, plantar on weight bearing areas, secondary to weak painful flat feet of 3 years duration.  The callosities were "painful, intermittently incapacitating and not easily remediable, thus preventing soldier from performing either full or modified duties."  The Veteran was discharged from military service for not meeting the minimum standard requirements for induction or enlistment.  

In a September 2012 buddy statement, G.G. stated that he was went to basic training with the Veteran in March 1951.  He stated that while they were there he witnessed the Veteran dropping out of speed marches and having trouble with his feet.  He also noted that it was very cold at that time of year.  As a lay person, G.G. is competent to report incidents capable of lay observation, such as observing the Veteran dropping out of marches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As G.G.'s statements are consistent with the Veteran's service treatment records, the Board finds G.G.'s statements to be credible.     

In a September 2012 letter, V.B.W., M.D. stated that the Veteran had been a patient of his and "we have discussed his continuous pain as well as the progression of the pain since his days dating back to the military."  He noted that the Veteran had been diagnosed with arthritis of the feet and that the Veteran had reported he had a cold injury to the soles of his feet in service.  Dr. V.B.W. further stated that "[I]t is my opinion after review of his records from the US Army and after review of his medical history that he has had this pain and problem dating back to 1951."   Dr. V.B.W. did not provide a rationale for his opinion that the Veteran's current foot problems date back to 1951.  Therefore, the opinion has limited probative value.

In a January 2014 VA examination, the examiner found the Veteran had arthralgia or other pain of the left and right feet.  On the right foot, there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  The left foot had osteoarthritis.  In a January 2014 opinion, the VA examiner found that it was less than likely the Veteran had a cold injury in service.  The VA examiner noted there was no cold injury or residual to cold injury foot issues seen in service treatment records while in service.  The VA examiner found the right callous was a bunion, not present in service or caused by service at age 21.  As the VA examiner did not address  the Veteran's report of pain in his feet since service, the opinion is inadequate and has no probative value.

In an April 2015 opinion, a VA clinician found that "There is a less than 50% probability that he has incurred his foot problem from service, rationale is that his cold injury evaluation did not show any relation of this to service and he had no other relationship to service noted."  As the VA clinician did not address the Veteran's assertion that he has had pain in his feet since service, the opinion is inadequate, and has no probative value.

Following an August 2015 VA examination, the Veteran complained of severe pain and burning in both feet beginning at the knee level.  He stated that the syndrome began after surgery on his lower back in August 2000 and is progressive.  The VA examiner found the Veteran's current foot condition was less likely due to his service and more likely due to normal wear and tear and aging.  The VA examiner specifically noted that he took into account the assertion that he has had pain in his feet since service and assumed the assertion was credible.  The VA examiner noted that he could not find support for a chronic foot condition in the service treatment records nor any medical records for over a year after discharge.  The VA examiner noted the Veteran had degenerative joint disease of the first metarsophalangeal joint that that is as likely as not due to his age and normal wear and tear.  

The Veteran has contended that he has a foot disability that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, osteoarthritis and cold injuries are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-ray or medical testing, the Board finds that the probative value of any such opinion is outweighed by that of the August 2015 VA examiner, who has education, training and experience in evaluating the etiology of a foot disability.

The Veteran has asserted that he has had pain in his feet since service.  As the Veteran's statements are consistent, the Board finds him credible.  However, the Veteran is not competent to report he has had a diagnosis of a foot disability since service.  There is no evidence the Veteran has had arthritis or another chronic disability in his feet since service.  The August 2015 VA examiner specifically considered the Veteran's competent and credible statements regarding continuity of his symptoms of pain.  However, the August 2015 VA examiner found the Veteran's current foot condition was less likely due to his service and more likely due to normal wear and tear and aging.

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot is denied.  Although the Veteran has reported pain in his feet since service, the probative evidence of record does not support a nexus between the Veteran's current feet disabilities and service.  As noted above, although Dr. V.B.W. found the Veteran had a foot problem that dated back to service, as he did not provide a rationale for the opinion, it is less probative than the August 2015 VA opinion.  The August 2015 VA examiner specifically considered the Veteran's report of continuous symptoms of pain in his feet since service, and provided a full rationale for the opinion.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


